Title: To George Washington from Major General William Heath, 7 December 1777
From: Heath, William
To: Washington, George



Dear General
Boston December 7th 1777

Permit me to congratulate your Excellency on the safe arrival of the Ship Flamond at Portsmouth in 75 days passage from Marseilles having on board for the service of the United States, besides a General Officer, 48 peices of brass Cannon 4 pdrs with Carriages compleat. 19 nine Inch Morters, 2500 Bombs 9 Inch. 2000–4 pd Ball. a number of intrenching Tools, 3000 Fusees, 1110 of another Quality for Dragoons, about 18000 lb. Gun Powder 61051 wt Brimstone; the necessary Steps shall be taken to secure them—after giving your Excellency this good News, it is with the most painful sensation that I represent the State of the Commissary’s Department, and how an Army is to be kept on foot another Campaign if matters continue as at present I cannot conceive. The 12000 bushels of Salt ordered by Congress in the month of October last to be forwarded to the middle District for salting provisions for the Magazines is every ounce yet in the Stores here. The Northern District entirely destitute of that Article: The late Commissary General directed by Resolve of Congress to deliver all the Stores in his hands to the Dy Comy Genl of Issues, no such person has appeared. The Gentleman who is to forward the Salt now waiting. The two Houses of Assembly in addition to my request have desired Colo. Trumbull, who is present, to deliver the Salt—He replies that their Resolve will not vouch his Accounts with the Auditors, therefore cannot deliver it. In this embarrassed situation of affairs, seing the destruction of the Army inevitable if neglect longer continues, I have determined to take and deliver the Salt to Mr Colt who is waiting to receive it. I have taken this Resolution upon the extreme necessity of the Case, thinking it better to risk the sacrificing my own Interest than, that the public Course should suffer irrepairable injury and, my dear General, I must intreat your interposition with Congress that such measures may be adopted as will save me, the Commissary, and the Store keepers harmless. I will only add, that I wish if matters remain just as they stand at present, the Army may not be Starved out of the Field in less than Nine Months. I have the Honor to be With great respect Your Excellencys obed. Servant

W. Heath

